Order entered September 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00627-CV

                               CHRISAVIA SHEARS, Appellant

                                                 V.

                         MARQUENTINE WASHINGTON, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-23320

                                             ORDER
       The reporter’s record in this appeal is overdue. Because appellant filed an affidavit of

indigency that was not contested, she is allowed to proceed without prepayment of costs. See

TEX. R. APP. P. 20.1(f). Accordingly, we ORDER Donna Kindle, Official Court Reporter of the

303rd Judicial District Court, to file, no later than October 8, 2015, (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification appellant has not

requested the record. We caution appellant that if we receive verification that she has not

requested the record we will, without further notice, submit the appeal without the reporter’s

record. See TEX. R. APP. P. 37.3(c).


                                                       /s/    CRAIG STODDART
                                                              JUSTICE